EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 and 14-20 are pending. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher L. North, Applicant’s representative, on July 1, 2021.
In the Claims
4.	The claims have been amended as follows: 
	In claim 6, line 1, a comma has been inserted after “claim 5.” 
In claim 7, line 2, the term --regenerated-- has been inserted before the phrase “cotton plant.”  In line 2, a comma has been inserted after “Sicot 711RRF.”  In line 4, the term --regenerated-- has been inserted before the phrase “cotton plant.” 
	In claim 16, line 1, the phrase --the cotton plant-- has been inserted before the term “comprising.”
	In claim 18, line 3, a comma has been inserted after the word “molecule,” and the phrase “and otherwise expressing” has been replaced with the phrase --wherein the plant otherwise expresses--.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662